Citation Nr: 0732613	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
service-connected diabetes mellitus.  

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

3.  Entitlement to an initial compensable disability rating 
for hypertension.

4.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy.

5.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the lower extremities from 
January 26, 2003 to September 16, 2005, and 10 percent 
thereafter.

6.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.    



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in pertinent part, denied the veteran's 
claim of service connection for peripheral neuropathy of the 
upper extremities; granted service connection for erectile 
dysfunction, hypertension, diabetic retinopathy and 
peripheral neuropathy of the lower extremities and assigned a 
noncompensable rating effective January 26, 2003 for each 
disability; and granted service connection for diabetes 
mellitus, type II and assigned a 20 percent rating effective 
January 26, 2003.  He appealed requesting a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In a more recent January 2006 decision, during the 
pendency of his appeal, the RO granted a higher 10 percent 
rating for the veteran's peripheral neuropathy of the left 
and right lower extremities, effective September 17, 2005.  
He has since continued to appeal, requesting an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he specifically indicates otherwise).  

In July 2007, to support his claims, the veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board using video-conferencing technology.

In a July 2007 written statement, and again at his video-
conference hearing, the veteran withdrew his claim for 
service connection for nasal polyps.  So his remaining claims 
on appeal are as stated above.  See 38 C.F.R. § 20.204(b), 
(c) (2007).

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claims, these claims are being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part 
concerning these claims.   

REMAND

In adjudicating the veteran's claim up to this point, the RO 
has associated with the veteran's claims file all records 
dated in December 1987 pertaining to his treatment of 
diabetes at Forbes Regional Hospital as well as VA outpatient 
treatment records from the VA medical center (VAMC) in 
Pittsburgh, Pennsylvania dated from 1999 through February 
2007.  That notwithstanding, during the veteran's July 2007 
video-conference hearing he referenced current treatment at 
the VAMC in Pittsburgh.  A remand is necessary to acquire 
these purported additional records dated from February 2007 
to the present.  See 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to assist in obtaining relevant 
Federal records); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Review of the record also reveals that the veteran is 
service-connected for diabetes mellitus.  On appeal, he 
essentially contends that he is entitled to be service-
connected for peripheral neuropathy of his upper extremities, 
a disability he believes he incurred secondary to his 
service-connected diabetes mellitus.  

The record is unclear as to the question of whether the 
claimed disability of bilateral peripheral neuropathy of the 
upper extremities is indeed currently manifested, as well as 
to the matter of its etiology.  In this regard, it is noted 
that, a March 2006 VA neurology consult rendered a diagnosis 
of neuropathy following the veteran's complaints of pain 
associated with numbness and tingling in his feet, back and 
left hand.  At a subsequent January 2007 VA pain 
consultation, a diagnosis of neuropathic bilateral foot and 
left hand pain likely due to diabetes was noted.  However, 
the pain management nurse practioner did not elaborate on 
this opinion.  In light of the foregoing medical evidence, it 
is unclear whether the veteran currently has peripheral 
neuropathy of the upper extremities, and if so, whether any 
such disorder is proximately due to his service-connected 
diabetes mellitus, as claimed by the veteran.  As such, the 
veteran should be afforded a VA examination to ascertain 
whether he has the claimed disorder, and the etiology of 
such.

During the veteran's July 2007 video-conference hearing, he 
contended that all of his service-connected disabilities had 
worsened since the most recent VA examinations in April 2004.  
Therefore, he must be reexamined to assess the current 
severity of his service-connected conditions.  See e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined that Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination - particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

The most recent statement of the case (SOC) was issued on 
January 9, 2006.  Following issuance of the SOC, on April 17, 
2007 relevant evidence was added to the file for 
consideration in this appeal.  This new evidence consisted of 
VA outpatient treatment records dated from 2006 through 2007.  
So as is evident, these newly obtained records were not in 
the veteran's file when the RO last considered his claim, and 
he did not waive his right to have this additional evidence 
initially considered by the RO.  Thus, to avoid potentially 
prejudicing him, the AMC must consider this additional 
evidence prior to the Board.  See 38 C.F.R. §§ 19.31, 20.800, 
20.1304 (2007); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional records 
pertaining to the veteran's treatment 
for the conditions on appeal at the 
VAMC in Pittsburgh, Pennsylvania from 
February 2007 up until the present.  
Then associate all records obtained 
with the claims file.

2.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the claimed 
peripheral neuropathy of the upper 
extremities.  The examiner should be 
informed of the veteran's contention on 
appeal and of the fact that the veteran 
is already service-connected for 
diabetes mellitus.  The claims folder, 
to include a copy of this Remand and 
any additional evidence secured, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
specialized studies and/or tests, to 
include nerve conduction studies, if 
deemed necessary, should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion with 
respect to whether peripheral 
neuropathy of the upper extremities is 
indeed currently manifested and, if so, 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that that disorder is 
etiologically related to service or to 
the service-connected diabetes 
mellitus.  A full rationale for all 
opinions expressed must be provided.

3.  Schedule the veteran to undergo a 
VA examinations, by a physician, to 
evaluate the current severity of his 
service-connected conditions.  The 
veteran's entire claims file, to 
include a complete copy of this Remand, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history 
and assertions.  The examiner should 
set forth all examination findings, 
together with the complete rationale 
for any comments expressed, in a 
printed (typewritten) report.

Diabetes Mellitus
Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus.  All clinical 
manifestations of the veteran's service-
connected diabetes mellitus, to include 
symptoms and resulting complications, 
should be reported in detail.  The 
examiner should specifically comment on 
whether the veteran requires insulin, 
oral medication, restricted diet, 
regulation of activity, or 
hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
should, as well, comment on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.


Hypertension
Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
hypertension.  The examiner should take 
appropriate blood pressure readings and 
describe the manifestations of the 
veteran's hypertension in accordance 
with pertinent rating criteria for 
evaluation of the condition.

Erectile Dysfunction
Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
erectile dysfunction.  The examiner 
should specifically state whether the 
veteran has penis deformity with loss of 
erectile power.

Diabetic Retinopathy
The veteran should be afforded a VA 
ophthalmology examination in order to 
determine the current severity of his 
service-connected diabetic retinopathy.  
Visual acuity testing and visual field 
testing should be conducted using the 
Goldmann Perimeter Chart.  All clinical 
findings should be reported in detail.  
The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected diabetic 
retinopathy.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing 
(i.e., identify the degrees and 
quadrants where visual loss exists).

Peripheral Neuropathy of the Lower 
Extremities
Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
peripheral neuropathy of the lower 
extremities.  The examiner should 
describe what symptoms the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
motor sensory neuropathy of the lower 
extremities to include whether the 
veteran has more than mild incomplete 
paralysis of the peripheral nerves of 
the lower extremities involving the 
lower legs.

4.  Then readjudicate the claims in 
light of the additional evidence 
submitted and otherwise obtained since 
the January 2006 SOC.  This includes, 
in particular, the newly obtained VA 
outpatient treatment records.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



